DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on10/21/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-21 have been considered but are moot in view of the new grounds of rejection.
 Allowable Subject Matter
Claims 6, 9, 16, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 7, 11, 12, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Zhang et al. US Patent Publication No. 2010/0303365.

 	Regarding Claim 1, Raesig discloses a system for detecting a presentation of media content [Figures 5-6], the system comprising: a hardware processor [Figure 11] that: receives a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140... analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifies a content identifier of media content being presented on the display device based on the light level signal being indicative of media content presentation [0043-0050; The reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media... the reception module 410 may receive an optical pattern of light included in the analog signal 134... The generator module 420 is configured to generate a representation (e.g., a fingerprint) of the analog signal 134 received by the reception module 410... The access module 440 is configured to access the identifier of the media source that corresponds to the stream of media that is being received by the device 130].
Raesig fails to clearly disclose determining whether the light level signal is indicative of media content presentation based on the light level signal exceeding a predetermined threshold.
In an analogous art, Zhang discloses determining whether the light level signal is indicative of media content presentation based on the light level signal exceeding a predetermined threshold [0018, if the luminance and/or chrominance in a particular region of interest of the monitored video frame (or monitored image) meets certain criteria (e.g., such as if the luminance for a particular predefined region of interest is above a threshold and greater than the luminances associated with the other predefined regions of interest), the content window associated to the particular region of interest is determined to be highlighted by the viewer…. After determining whether and which content window has been highlighted by the viewer, at least some of the example monitoring techniques described herein operate to identify the media content presented in the highlighted content window. For example, each content window may be pre-assigned to a particular broadcast channel or, more generally, content source. In such an example, identifying the highlighted content window also uniquely identifies the content source. Additionally or alternatively, optical character recognition (OCR) and/or logo detection can be used to process the content presented in the highlighted content window to obtain identification information (e.g., such as a broadcast channel number, name, logo, etc.) that can be used to identify the source of the content presented in the highlighted content window…].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig and Zhang, before the effective filing date of the invention, to allow the monitoring unit to identify the particular media content presented in a particular content window [Zhang 0031].

Regarding Claim 11, Raesig discloses a method for detecting a presentation of media content [Figures 5- 6], the method comprising: receiving, using a hardware processor [Figure 11] a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140... analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifying, using the hardware processor, a content identifier of media content being presented on the display device based on the light level signal being indicative of The reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media... the reception module 410 may receive an optical pattern of light included in the analog signal 134... The generator module 420 is configured to generate a representation (e.g., a fingerprint) of the analog signal 134 received by the reception module 410... The access module 440 is configured to access the identifier of the media source that corresponds to the stream of media that is being received by the device 130].
	Raesig fails to clearly disclose determining whether the light level signal is indicative of media content presentation based on the light level signal exceeding a predetermined threshold.
In an analogous art, Zhang discloses determining whether the light level signal is indicative of media content presentation based on the light level signal exceeding a predetermined threshold [0018, 0021, 0037-0038, 0053; if the luminance and/or chrominance in a particular region of interest of the monitored video frame (or monitored image) meets certain criteria (e.g., such as if the luminance for a particular predefined region of interest is above a threshold and greater than the luminances associated with the other predefined regions of interest), the content window associated to the particular region of interest is determined to be highlighted by the viewer…. After determining whether and which content window has been highlighted by the viewer, at least some of the example monitoring techniques described herein operate to identify the media content presented in the highlighted content window. For example, each content window may be pre-assigned to a particular broadcast channel or, more generally, content source. In such an example, identifying the highlighted content window also uniquely identifies the content source. Additionally or alternatively, optical character recognition (OCR) and/or logo detection can be used to process the content presented in the highlighted content window to obtain identification information (e.g., such as a broadcast channel number, name, logo, etc.) that can be used to identify the source of the content presented in the highlighted content window…].


Regarding Claim 21, Raesig discloses a non-transitory computer-readable medium containing computer- executable instructions that, when executed by a hardware processor [Figure 11 & [0106]], cause the hardware processor to perform a method for detecting a presentation of media content on a display device [Figures 5-6], the method comprising: receiving a light level signal relating to an environment of a display device [Figure 1 & 0022-0023; As a result of playing a stream of media, the device 130 may generate an analog signal 134 that may be received by the device 140... analog signal 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)]; and identifying a content identifier of media content being presented on the display device based on the light level signal being indicative of media content presentation exceeding [0043-0050; The reception module 410 is configured to receive the analog signal 134 from the device 130 that generated the analog signal 134 as a result of the device 130 playing a stream of media... the reception module 410 may receive an optical pattern of light included in the analog signal 134... The generator module 420 is configured to generate a representation (e.g., a fingerprint) of the analog signal 134 received by the reception module 410... The access module 440 is configured to access the identifier of the media source that corresponds to the stream of media that is being received by the device 130].
	Raesig fails to clearly disclose determining whether the light level signal is indicative of media content presentation based on the light level signal exceeding a predetermined threshold.
In an analogous art, Zhang discloses determining whether the light level signal is indicative of media content presentation based on the light level signal exceeding a predetermined threshold [0018, 0021, 0037-0038, 0053; if the luminance and/or chrominance in a particular region of interest of the monitored video frame (or monitored image) meets certain criteria (e.g., such as if the luminance for a particular predefined region of interest is above a threshold and greater than the luminances associated with the other predefined regions of interest), the content window associated to the particular region of interest is determined to be highlighted by the viewer…. After determining whether and which content window has been highlighted by the viewer, at least some of the example monitoring techniques described herein operate to identify the media content presented in the highlighted content window. For example, each content window may be pre-assigned to a particular broadcast channel or, more generally, content source. In such an example, identifying the highlighted content window also uniquely identifies the content source. Additionally or alternatively, optical character recognition (OCR) and/or logo detection can be used to process the content presented in the highlighted content window to obtain identification information (e.g., such as a broadcast channel number, name, logo, etc.) that can be used to identify the source of the content presented in the highlighted content window…].
Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig and Zhang, before the effective filing date of the invention, to allow the monitoring unit to identify the particular media content presented in a particular content window [Zhang 0031].

Regarding Claims 2 and 12, the combined teachings of Raesig and Zhang disclose a system and a method wherein the light level signal includes light variation information in the environment of the display device [Raesig 0023; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)].

Regarding Claims 7 and 17, the combined teachings of Raesig and Zhang disclose a system and a method wherein the hardware processor further determines a pattern of light level variations from the light level signal [Raesig 0023-0024 & 0036; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)... device 140 is able to receive an analog signal, generate a representation (e.g., a video fingerprint or watermark) based on an optical pattern of light encoded in the stream of media].

Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Zhang et al. US Patent Publication No. 2010/0303365 in further view of Kerofsky et al. US Patent Publication No. 2014/0016880.

Regarding Claims 3 and 13, the combination of Raesig and Zhang discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Zhang fails to disclose the system and method further comprising a sensor that is connected to the hardware processor and that detects light levels in the environment of the sensor. 
In an analogous art, Kerofsky discloses a system and method further comprising a sensor that is connected to the hardware processor and that detects light levels in the environment of the sensor [Figure 18 & [0083]].
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Zhang, and Kerofsky, before the effective filing date of the invention, in order to provide improved digital imagery and video quality to enhance the viewing experience under low-contrast viewing conditions [Kerofsky 0006].

Regarding Claims 4 and 14, the combination of Raesig, Zhang and Kerofsky discloses the system and method, wherein the sensor is further configured to generate the light level signal representing the detected light levels [Kerofsky 0083-0084].

s 5, 10, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Zhang et al. US Patent Publication No. 2010/0303365 in further view of Nobori et al. US Patent Publication No. 2007/0025683.

Regarding Claims 5 and 15, the combination of Raesig and Zhang discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Zhang fails to disclose the system and method wherein the hardware processor further: receives an updated light level signal; and determines whether the updated light level signal is indicative of a scene change subsequent to a scene in the media content.	
In an analogous art, Nobori discloses a system and method wherein the hardware processor further: receives an updated light level signal; and determines whether the updated light level signal is indicative of a scene change subsequent to a scene in the media content [0021 & 0119].
	Therefore it would have been obvious to one of ordinary skill in the art to combine the teachings of Raesig, Zhang, and Nobori, before the effective filing date of the invention, in order to perform brightness range expansion processing suitable for a new scene when a scene change occurs [Nobori 0009].

Regarding Claims 10 and 20, the combination of Raesig and Zhang discloses the system and method of Claims 1 and 11, respectively, however the combination of Raesig and Zhang fails to disclose the system and method wherein the hardware processor further derives the parameter representative of the light variation.
In an analogous art, Nobori discloses a system and method wherein the hardware processor further derives the parameter representative of the light variation [0019; light modulation coefficient derivation module].
.

 Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Raesig et al. US Patent Publication No. 2013/0058522 in view of Zhang et al. US Patent Publication No. 2010/0303365 in further view of Brown et al. US Patent No. 9,911,105.

Regarding Claims 8 and 18, the combination of Raesig and Zhang discloses the system and method of Claims 7 and 17, where a pattern of light level variations are determined from the light level signal [Raesig 0023-0024 & 0036; the analog signals 134 may include an optical pattern of light (e.g., generated by a display of a device in playing a stream of media)... device 140 is able to receive an analog signal, generate a representation (e.g., a video fingerprint or watermark) based on an optical pattern of light encoded in the stream of media].
However the combination of Raesig and Zhang fails to disclose the system and method wherein the hardware processor further compares the detected pattern of light level variations to a plurality of known patterns of light level variations associated with a plurality of known media content items, wherein the content identifier is identified based on the comparison.
In an analogous art, Brown discloses a system and method wherein the hardware processor further: compares the detected pattern of light level variations to a plurality of known patterns of light level variations associated with a plurality of known media content items, wherein the content identifier is identified based on the comparison [Col. 7 lines 20-30].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR A RIAZ whose telephone number is (571)270-3005. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













/SAHAR AQIL RIAZ/               Examiner, Art Unit 2424